December 2020
TABLE OF CONTENTS

COMMISSION ORDERS
12-11-20

REX COAL CO., INC.

KENT 2019-0302

Page 909

12-11-20

WILLIAM TACKITT

WEST 2020-0083

Page 912

12-11-20

OAK GROVE RESOURCES, LLC

SE 2019-0094

Page 915

12-11-20

TIDE CREEK AGGREGATES, LLC

WEST 2020-0221

Page 918

12-11-20

MARFORK COAL COMPANY, LLC

WEVA 2020-0204

Page 921

12-11-20

PANTHER CREEK MINING, LLC

WEVA 2020-0258

Page 924

12-14-20

U.S. SILICA

WEVA 2020-0270

Page 926

ADMINISTRATIVE LAW JUDGE DECISIONS
12-02-20

PETE TARTAGLIA, JR., v.
FREEPORT-MCMORAN BAGDAD
INC.

WEST 2019-0382DM

Page 931

12-22-20

BLUFF CITY MINERALS, LLC

LAKE 2019-0389

Page 948

i

No review was granted or denied during the month of December 2020.

ii

COMMISSION ORDERS

42 FMSHRC Page 908

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2019-0302
A.C. No. 15-18869-492763

v.
REX COAL CO., INC.

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On February 10, 2020, the Commission received from Rex
Coal Co., Inc. (“Rex Coal”) a motion seeking to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment in this docket was delivered on June 10, 2019,
and became a final order of the Commission on July 10, 2019. In its motion to reopen, Rex Coal
says that it had placed its notice of contest in the mailbox outside the local post office on July 10.

42 FMSHRC Page 909

The mail was not retrieved and postmarked until the next day, July 11.1 The Secretary does not
oppose the request to reopen, but urges the operator to take steps to ensure that future penalty
contests are timely filed.
Having reviewed Rex Coal’s request and the Secretary’s response, we find that the
motion sufficiently explains the failure to timely contest the assessment here as the result of
inadvertence, mistake, and excusable neglect. In the interest of justice, we hereby reopen this
matter and remand it to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

1

The record shows that the operator paid its uncontested penalties before the expiration
of the contest deadline, on July 7.

42 FMSHRC Page 910

Distribution (by e-mail):
Ronnie Brock
Representative for Rex Coal Co., Inc.
rbrock8@BellSouth.net
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 911

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2020-0083
A.C. No. 12-00028-506029A

v.
WILLIAM TACKITT

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On February 10, 2020, the Commission received from William
Tackitt a motion seeking to reopen a penalty assessment that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a). 1
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).

1

Mr. Tackitt was cited individually pursuant to section 110(c)of the Act, which provides
that individuals cited under it are subject to the same penalties under section 110(a) as persons
cited under section 105(a). The time limit for contesting penalties under section 105(a) thus also
applies to those cited under section 110(c). See 30 U.S.C. §§815(a); 820(a) and (c).

42 FMSHRC Page 912

Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment in this docket was delivered to the operator on
December 23, 2020, and became a final order of the Commission on January 23, 2020. In his
motion to reopen, Mr. Tackitt, through counsel, says that the mine which employed him followed
a reliable procedure to contest citations and orders from MSHA.
An affidavit by the mine’s safety manager states that the notice of contest was not timely
filed because the proposed assessment was delivered while the mine was closed, from December
20, 2019, to January 6, 2020. Further, the affidavit says the operator was confused because it had
never received an assessment under Section 110(c) before, and had already contested the
underlying assessments proposed against the mine. The motion to reopen was filed promptly
upon discovery of the failure to contest. The Secretary does not oppose the request to reopen, but
urges the operator to take steps to ensure that future penalty contests are timely filed.
Having reviewed Mr. Tackitt’s request and the Secretary’s response, we find that the
motion sufficiently explains the failure to timely contest the assessment here as the result of
inadvertence, mistake, and excusable neglect. In the interest of justice, we hereby reopen this
matter and remand it to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 913

Distribution (by e-mail):
Donna Vetrano Pryor, Esq.
Attorney for William Tackitt
Husch Blackwell, L.L.P.
donna.pryor@huschblackwell.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 914

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 2019-0094
A.C. No. 00-00851

v.
OAK GROVE RESOURCES, LLC

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On March 11, 2019, the Commission received from Oak Grove
Resources, LLC (“Oak Grove Resources”) a motion seeking to reopen an order that had become
final pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).1
Under section 105(a) of the Mine Act, an operator who wishes to contest an order issued
under the Act must notify the Secretary of Labor no later than 30 days after receiving the
proposed penalty assessment. If the operator fails to notify the Secretary within 30 days of
receipt of the notification of the order, it is deemed a final order of the Commission. 30 U.S.C. §
815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the Section 104(b) order was issued on October 30, 2019, and became a
1

The order was a non-assessable order issued under Section 104(b) of the Mine Act, 30
U.S.C. § 814(b).

42 FMSHRC Page 915

final order of the Commission on November 30, 2019. Oak Grove Resources’ motion says that it
had conferenced the order, and had told the inspector at the time the order was issued that it
intended to conference it. The operator states that it tried to get a response from MSHA about the
result of the conference, and believed that it would not need to contest the order until after the
conference process was complete. On February 20, 2020, MSHA told the operator that the order
was being upheld. Oak Grove Resources contacted counsel, who filed the motion to reopen. The
Secretary does not oppose the request to reopen.
Having reviewed Oak Grove Resources’ request and the Secretary’s response, we find
that the operator has sufficiently explained its failure to timely contest the citations at issue as the
result of mistake, inadvertence, and excusable neglect. In the interest of justice, we hereby
reopen this matter and remand it to the Chief Administrative Law Judge for further proceedings
pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.
Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment of penalty
within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 916

Distribution (by e-mail):
Jason W. Hardin, Esq.
Artemis D. Vamianakis, Esq.
Fabian Van Cott
Attorneys for Oak Grove Resources, LLC
jhardin@fabianvancott.com
avamianakis@fabianvancott.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 917

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2020-0221
A.C. No. 35-02479-505543

TIDE CREEK AGGREGATES, LLC
BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On March 24, 2020, the Commission received from Tide Creek
Aggregates, LLC (“Tide Creek”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. §
815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment in this docket was delivered on December 18,
2019, and became a final order of the Commission on January 21, 2020. In its motion to reopen,
Tide Creek says that it timely contested the assessments at issue, but inadvertently sent the notice
of contest to MSHA’s penalty payment office in St. Louis. The Secretary does not oppose the

42 FMSHRC Page 918

request to reopen, but urges the operator to take steps to ensure that future penalty contests are
timely filed.
Having reviewed Tide Creek’s request and the Secretary’s response, we find that the
motion sufficiently explains the failure to timely contest the assessment here as the result of
inadvertence, mistake, and excusable neglect. In the interest of justice, we hereby reopen this
matter and remand it to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 919

Distribution (by e-mail):
Scott T. Parker
Member/Manager
Tide Creek Aggregates
scapoosesgbilling@gmail.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 920

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2020-0204
A.C. No. 46-09093-503554

v.
MARFORK COAL COMPANY, LLC

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On December 9, 2019, the Commission received from Marfork
Coal Company, LLC (“Marfork Coal”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. §
815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on November 13, 2019, and
became a final order of the Commission on December 16, 2019. Marfork Coal’s motion says that
it submitted its payment of uncontested penalties, which the Secretary acknowledges receiving
on December 5, and marked the other penalties for contest. An executive assistant at Marfork
Coal’s parent company noted the deadline for submitting the contest; however, she left the office

42 FMSHRC Page 921

for surgery on December 5, and did not submit the contest in time. The company discovered the
failure and timely submitted its motion to reopen
The Secretary does not oppose the request to reopen, but urges the operator to take steps
to ensure that future assessments are timely contested by mailing the forms to the address
provided.
Having reviewed Marfork Coal’s request and the Secretary’s responses, we find that the
operator has sufficiently explained its failure to timely contest the citations at issue as the result
of mistake, inadvertence, and excusable neglect. In the interest of justice, we hereby reopen this
matter and remand it to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Accordingly,
consistent with Rule 28, the Secretary shall file a petition for assessment of penalty within 45
days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 922

Distribution (by e-mail):
Christopher D. Pence, Esq.
Hardy Pence, PLLC
Attorneys for Marfork Coal Company, LLC
cpence@hardypence.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 923

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 11, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2020-0258
A.C. No. 46-05437-505196

v.
PANTHER CREEK MINING, LLC

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he does
not oppose the motion.
Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 924

Distribution (email)
Jonathan R. Ellis, Esq.
Colton C. Parsons, Esq.
Steptoe and Johnson, PLLC
Attorneys for Panther Creek Mining, LLC
jonathan.ellis@steptoe-johnson.com
colton.parsons@steptoe-johnson.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 925

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

December 14, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2020-0270
A.C. No. 46-02805-499009

v.
U.S. SILICA

BEFORE: Rajkovich, Chairman; Althen and Traynor, Commissioners
ORDER
BY Rajkovich, Chairman, and Traynor, Commissioner:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On February 25, 2020, the Commission received from U.S.
Silica a motion seeking to reopen a penalty assessment that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on September 16, 2019, and
became a final order of the Commission on October 17, 2019. U.S. Silica asserts that its failure

42 FMSHRC Page 926

was the result of a confusing set of circumstances.1 The affidavit of the plant manager says that
the plant’s safety manager left the company on November 1, and that the plant had instructed
him to contest the penalties in this matter when the proposed assessment was received in
September, 2019. The affidavit further says that it assumed that the contest had been timely
submitted before the safety manager left his job at the plant. Sometime later, the motion contends
that the operator received confusing and inaccurate billing and payment statements from MSHA,
and was working with the agency to correct those.
The affidavit states that the operator was unaware that the contest may not have been
timely filed until it received a delinquency notice, which was mailed on December 2, 2019. The
motion states that it made a check request to pay the outstanding balance MSHA claimed was
due, and that it calculated the penalties due for the citations it did not wish to contest. The motion
includes a copy of the contest form with the citations checked. However, the motion concedes
that it does not appear that the contest form was filled out and submitted with the payment of
uncontested penalties.2 The affidavit mentions an investigation, but neither the motion nor the
affidavit explains why the motion to reopen was not filed until nearly three months after the
delinquency notice was mailed. The Secretary does not oppose the request to reopen, but urges
the operator to take steps to ensure that future penalty contests are timely filed.
Having reviewed U.S. Silica’s request and the Secretary’s response, we find that the
operator has failed to fully explain its delay in filing its motion to reopen once it learned that the
matters it wished to contest had become final. We have held that an operator must explain any
delay in acting once it learns that a contest has not been timely filed. Higgins Stone Co., 32
FMSHRC 33, 34 (Jan. 2010) “Further, we have emphasized the importance of the operator’s
explanation of the time it took to file for reopening after receipt of a notice of delinquency.”
Lone Mountain Processing, Inc. 35 FMSHRC 3342, 3346 (Nov. 2013) citing Highland Mining
Co., 31 FMSHRC 1313, 1315-17 (Nov. 2009). An operator’s failure to explain any delay beyond
30 days in seeking relief is grounds for denial of the motion.

1

The motion itself is somewhat confused. It the opening paragraph, it asserts that “the
respondent’s Answer to the Secretary’s Proposed Assessment of Civil Penalty . . . was not filed
because the Secretary never issued a Proposed Assessment of Civil Penalty.” Mot. to Reopen at
1. But the beginning of the next paragraph acknowledges that the proposed assessment “was
issued by MSHA on 9/10/2019.” Id. Later, the motion states that “The Secretary never filed the
Proposed Assessment of Civil Penalty to which the respondent could have filed an Answer.” It is
possible that the operator has conflated the duty to answer a penalty petition, but that duty is
irrelevant where, as here, the operator has never triggered the Secretary’s obligation to file a
petition by contesting the penalties in the first instance.
2

The motion implies that the operator intended to send its payment and its notice of
contest to the same address. However, the contest form instructions clearly state that notices of
contest must be mailed to MSHA’s Civil Penalty Compliance Office in Arlington, VA, whereas
payments are sent to a different address in St. Louis. As we have noted in previous cases, this is a
common misunderstanding among mine operators.

42 FMSHRC Page 927

In this case, the motion was not filed until nearly three months after the Secretary mailed
the delinquency notice. While the affidavit states that the operator investigated the matter, the
motion cites no extraordinary circumstances or other explanation for its failure to act promptly
once its failure was known
While the operator’s excuse for its initial failure to contest the penalties is plausible and
well-supported, it has failed to explain its delay in acting once it discovered it had not contested
the penalties as it had intended. Therefore, in the interest of justice, we direct the operator to
show cause within 20 days of the date of this order why the Commission should not deny this
motion and dismiss this matter with prejudice due to the delay of approximately seven weeks
beyond the 30 days the Commission has determined to be a reasonably prompt response upon
discovering a default. If the operator fails to submit a reasonable explanation within the time
provided by this order, the Commission shall dismiss this docket with prejudice and order
payment of the outstanding penalties.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 928

Distribution (e-mail):
Michael Peelish, Esq.
Counsel for U.S. Silica
Law Office of Adele Abrams, P.C.
mpeelish@aabramslaw.com
Archith Ramkumar, Esq.
Appellate Counsel
Office of the Solicitor
Division of Mine Safety and Health
Ramkumar.Archith@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
Garris.Melanie@DOL.GOV

42 FMSHRC Page 929

ADMINISTRATIVE LAW JUDGE DECISIONS

42 FMSHRC Page 930

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19th ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

December 2, 2020
PETE TARTAGLIA, JR.,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2019-0382-DM
MSHA Case No. RM-DM-2019-08

v.
FREEPORT-MCMORAN BAGDAD INC.,
Respondent.

Mine ID: 02-00137
Mine: Freeport-McMoRan Bagdad Inc.

DECISION AND ORDER
Appearances:

Pete Tartaglia, Jr., 8340 N. Thornydale Road #209, Suite 110, Tucson, AZ
85741
Laura E. Beverage, Jackson Kelly PLLC, 1099 18th Street, Suite 2150,
Denver, CO 80202
Karl F. Kumli, Jackson Kelly PLLC, 1099 18th Street, Suite 2150, Denver,
CO 80202

Before:

Judge Simonton

This case is before me upon a complaint of discrimination filed by Pete Tartaglia, Jr.
(“Tartaglia” or “Complainant”) against Freeport-McMoRan Bagdad Inc. (“FMBI” or
“Respondent”), pursuant to section 105(c)(3) of the Federal Mine Safety and Health Act of 1977
(Mine Act), 30 U.S.C. § 815(c)(3).1 Tartaglia complains of numerous occurrences in which he
believes FMBI has improperly discriminated or retaliated against him. In particular, he asserts
that FMBI violated a settlement agreement reached in WEST 2018-0362-DM, wrongfully took
money from his paychecks, and disciplined him in April 2019 in response to his protected
activity. FMBI denies these claims and asserts that it fulfilled its obligations under the settlement
agreement, properly recouped a double payment made to Mr. Tartaglia, and disciplined him in
April 2019 solely because of his refusal to complete assigned work.
A hearing was held on March 11, 2020 in Phoenix, Arizona. Based on my full
consideration of the testimony and exhibits presented at hearing, the stipulations of the parties,
my observations of the demeanors of the witnesses, and the parties’ post-hearing submissions, I
find that neither party violated the settlement agreement reached in Tartaglia’s prior section
1

In this decision, the joint stipulations, transcript, the Complainant’s exhibits, and
Respondent’s exhibits are abbreviated as “Jt. Stip.,” “Tr.,” “Ex. C-#,” and “Ex. R-#,”
respectively.

42 FMSHRC Page 931

105(c) case. Further, I find that FMBI did not violate the Mine Act in recouping money
erroneously paid twice to Tartaglia or in disciplining him on April 11, 2019.
I.

STIPULATIONS

At hearing, the parties agreed to the following joint stipulations:
1. The Freeport-McMoRan Bagdad Inc. Mine, Mine I.D. No. 02-00137, is subject to the
jurisdiction of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801 et seq.
(the “Mine Act”).
2. Freeport-McMoRan Bagdad Inc. is an operator within the meaning of the Mine Act.
3. The Administrative Law Judge has jurisdiction of this matter.
4. Tartaglia was employed by Freeport-McMoRan Bagdad Inc. and was therefore a “miner”
as defined by § 3(g) of the Act, at all times relevant to this proceeding.
5. Tartaglia filed a complaint under § 815(c) on or about March 20, 2019.
6. That complaint was investigated by MSHA and on or about May 20, 2019, MSHA
indicated to Tartaglia that it would not pursue the claim. Tartaglia then initiated his Pro
Se Discrimination Complaint on or around June 19, 2019.
7. Tartaglia filed a hotline complaint with MSHA on November 20, 2018.
Tr. 11–16.
II.

ISSUES

Tartaglia’s pleadings were unclear regarding the scope of the claims he would pursue at
hearing. On December 30, 2019, FMBI filed a motion in limine to limit the scope of issues
before the court, requesting that the issues to be tried be limited to those Tartaglia articulated in
his March 20, 2019 complaint to the Mine Safety and Health Administration (MSHA) or that
arose during the pendency of the investigation of that complaint. Following a conference call and
a response submitted by Tartaglia, I enumerated the issues that would be entertained at hearing in
a February 10, 2020 order. After further submissions and another conference call with the
parties, some additions were made to that list. As announced and agreed to by the parties at
hearing, the five issues before the court are:
1. Whether either party violated the settlement agreement entered into at hearing in WEST
2018-0362-DM.
2. Whether Tartaglia’s allegation regarding FMBI’s recovery of bonus money erroneously
paid twice is time-barred under section 105(c)(2) of the Mine Act.

42 FMSHRC Page 932

3. If not time-barred, whether the recovery of bonus money erroneously paid twice to
Tartaglia is an adverse action motivated by protected activity.
4. Whether disciplinary action taken against Tartaglia on April 11, 2019, was an adverse
action motivated by protected activity.
5. If a violation of section 105(c) is found, what remedies are available to Tartaglia.
Tr. 22–23.
III.

FINDINGS OF FACT

A. Tartaglia’s First MSHA Action and Settlement
The instant case is not Tartaglia’s first action before this court. Tartaglia’s prior section
105(c) case, assigned Docket No. WEST 2018-0362-DM, went to hearing before me on
September 19–20, 2018. At that hearing, the parties reached a settlement and read the terms of
the agreement into the record. The terms provided that (1) FMBI would make a cash payment to
Tartaglia for housing costs, (2) FMBI would provide a neutral reference for Tartaglia from a
Freeport-McMoRan employee outside of FMBI, (3) Tartaglia would maintain the confidentiality
of the settlement terms, and (4) Tartaglia would release all pending and potential claims up to the
time of hearing. Respondent’s Post-Hearing Brief (Resp. Br.) at 3.
Following that hearing, FMBI produced a written version of the parties’ agreement. The
court held numerous conference calls to address concerns Tartaglia had with the details and
language of the written version. After revisions were made, Tartaglia ultimately signed the
written agreement, but later determined that he did not wish to adhere to its terms. FMBI elected
not to submit the written agreement for review and approval. On January 14, 2019, I directed
Tartaglia to either provide proof that he complied with the settlement terms reached orally at
hearing or to notify the court that he wished to submit a post-hearing brief and pursue a decision
on the merits. He failed to timely elect either option.
On January 25, 2019, FMBI submitted a motion to enforce the settlement agreement as
stated on the record and to file that portion of the hearing transcript under seal. Tartaglia then
submitted a brief response reiterating his intention not to comply with the settlement terms. On
February 11, 2019, I issued a Decision Approving Settlement Under Seal and Order Enforcing
Settlement Agreement finding that the agreement entered into at the hearing on September 20,
2018 was valid and enforceable. Tartaglia had not put forth any evidence that FMBI
misrepresented or failed to comply with its responsibilities under the settlement agreement.
Having received no valid legal justification to set aside the agreement and no request from
Tartaglia stating he wished to pursue a decision on the merits, I granted Freeport's motion to
enforce the settlement agreed to on the record at hearing.
In the present matter, Tartaglia alleges that FMBI violated the settlement agreement.
Complainant’s Complaint Letter received June 24, 2019. In particular, he asserts that FMBI stole

42 FMSHRC Page 933

money from his paychecks and then paid that money out to him in his settlement check. Id.; Tr.
210, 223–24.
FMBI proffered evidence of its attempt to provide Tartaglia with the settlement money.
Following my February 11, 2019 decision upholding the settlement and dismissing the first
action, FMBI sent a check via certified mail on March 5, 2019 for the agreed-upon amount. Tr.
327–28; Ex. R-I. The check was accompanied by a letter signed by FMBI’s human resources
manager, Michelle Kessler, which referenced the docket number in that case and the confidential
agreement the parties had entered. Ex. R-I; Tr. 327–28.
As he asserted at hearing in this case, Tartaglia had no interest in cashing the check
because he believed the money was wrongfully taken out of his pay. Tr. 233. However, as
explored in more detail below, the withdrawals made from his pay between November 11, 2018
and December 28, 2018 were unrelated to the settlement check. They were necessary due to an
accounting error FMBI made when it economically reinstated Tartaglia pursuant to an arbitration
decision issued in July 2018. The details of that error are discussed infra.
Following the March 11, 2020 hearing in this case, Tartaglia asked FMBI to send him a
another check to replace the original one which he had not posted. Resp. Br. at 7, Attach. A. The
replacement check was sent on March 25, 2020. Resp. Br. at 7, Attach. B. On April 11, 2020,
after the replacement check had been sent but before Tartaglia had retrieved it, Tartaglia
submitted a request to the court for a “Default Penalty Due to the Failure to Comply
Accordingly.” In the request, he asserted that FMBI had not paid him the settlement money.
FMBI, through counsel, provided the court with the tracking information showing that the check
had arrived at the post office on March 28, 2020. Having determined that Tartaglia’s check had
been available at the address he provided for over two weeks, I denied his request for a default
penalty. Tartaglia then posted the check on April 16, 2020. Resp. Br. at 7, Attach. F.
B. Recovery of Tartaglia’s Duplicate Bonus Payment
Prior to the September 2018 hearing, Tartaglia participated in FMBI’s internal problem
solving process which resulted in a July 6, 2018 arbitration decision. Resp. Br. at 2–3, 7. That
decision required FMBI to reinstate Tartaglia to his former position and pay him for all lost
wages and benefits, less interim earnings. Id. at 2–3. Tartaglia was economically reinstated
effective July 29, 2018, and he returned to work on or about August 20, 2018. Id. at 3.
In economically reinstating Tartaglia, FMBI made a substantial error. Tartaglia was owed
a $6,520.00 bonus, and the company mistakenly disbursed it to him twice. First, the bonus
amount was added to an initial gross back pay calculation. Delbert Tso, a human resource
specialist employed by Freeport-McMoRan in Phoenix, was responsible for calculating the back
pay award owed to Tartaglia based on information provided to him “from various sources.” Tr.
106–07; Resp. Br. at 4. Tso created a spreadsheet which showed the back pay owed to Tartaglia
from October 2017 through his return to work in August 2018. Tr. 107–08; Ex. R-EE. The
spreadsheet lists the regular earnings, overtime earnings, and $6,520.00 bonus Tartaglia was
owed, as well as vacation and sick leave owed. Tr. 108; Ex. R-EE. Tso also incorporated into the
spreadsheet a deduction of $6,240.00 for unemployment benefits Tartaglia received between his

42 FMSHRC Page 934

termination and his reinstatement. Tr. 108–09; Ex. R.-EE. Deducting unemployment in this way
is a standard practice. Tr. 109, 129.
Per Tso’s calculations as displayed on the spreadsheet, Tartaglia was owed $50,896.53.
Ex. R-EE. After approval from the mine site, benefits department, and legal department, Tso
emailed the corporate payroll office for payout of the back pay award. Tr. 111. Tso’s
involvement in the process ended once he sent that email. Tr. 111.
Payroll supervisor Christina Jordan testified about the payout from FMBI to Tartaglia. Tr.
167–70. She explained that the $50,896.53 amount arrived at in the spreadsheet was the gross
back pay award and did not reflect taxes or other deductions. Tr. 168–69. After $18,935.91 in
taxes and $9,296.62 in other deductions, the $50,896.53 back pay award owed to Tartaglia
totaled 22,663.80,2 and that amount was paid to him via direct deposit on August 30, 2018. Ex.
R-FF.
Tartaglia was mistakenly paid the $6,520.00 bonus a second time the following week, on
September 7, 2018. Tr. 170–71. That check was for $4,410.78, reflecting the bonus amount less
taxes and other deductions. Ex. R-GG. In explaining the error, payroll supervisor Jordan stated
that her department’s standard practice is to issue reinstatement amounts separately from bonus
checks. Tr. 170. Of course, in this instance, the bonus amount had already been incorporated into
the reinstatement amount. Human resources manager Kessler informed Jordan of the error after it
occurred. Tr. 171.
Kessler did not discover the error, but testified that she was notified by her supervisor in
Phoenix that the bonus had been paid twice. Tr. 340–42. Apparently, the mistake happened
because the original back pay spreadsheet included the bonus, and then the compensation
department sent over a “separate ticket,” which initiated the mistaken second payment. Tr. 343.
After she was notified of the error, Kessler called Tartaglia to inform him of what had happened.
Tr. 350. As Kessler recalls, Tartaglia hung up on her before she could explain everything, so she
called back and left a voicemail. Tr. 350.
Following the phone communication, Kessler sent Tartaglia a letter explaining the error
and the recoupment options. Tr. 258, 342, 350–51; Ex. R-HH. Notably, this letter informing
Tartaglia of the payment error was sent on September 17, 2018, just a few days prior to the
September 19–20, 2018 hearing in WEST 2018-0362-DM. Tr. 258; Ex. R-HH. In the letter,
Kessler presented Tartaglia with two options for correcting the error. Ex. R-HH. He could either
provide payment for the net amount of $4,410.78 by September 28, 2018 or the company could
deduct the total net amount from four paychecks in approximately equal amounts. Id. The letter
requested that Tartaglia respond by September 28, 2018 to inform Kessler if he disputed the
2

The court recognizes that $50,896.53 minus $18,935.91 minus $9,296.62 equals
$22,664.00, not $22,663.80. However, in the check stub testified to by Jordan, Ex. R-FF, it
appears that the starting number was $50,896.33, $0.20 less than the number arrived at in Tso’s
spreadsheet, Ex. R-EE. This minor $0.20 discrepancy was neither explained by FMBI nor
challenged by Tartaglia, so I accept that $22,663.80 is the correct amount owed to Tartaglia after
taxes and other deductions.

42 FMSHRC Page 935

overpayment, or, if not, to advise Kessler which option he wanted to elect for repayment of the
extra bonus. Id.
Tartaglia failed to timely respond to Kessler’s letter. Tr. 354. Accordingly, as specified in
the letter, Kessler assumed that Tartaglia did not dispute the overpayment and that he would
prefer to have the $4,410.78 deducted from four paychecks. Tr. 354. The money was then
deducted from five of Tartaglia’s paychecks as follows:
Pay Date
11/02/2018
11/16/2018
11/30/2018
12/14/2018
12/28/2018
TOTAL

Amount Withheld
$1,304.00
$1,304.00
$1,304.00
$800.63
$1,807.37
$6,520.00

Ex. R-II; Tr. 173–74. The parties did not specifically address why five withdrawals were made
instead of four, but Jordan testified that the fourth was for only $800.63 because Tartaglia did not
have enough wages in that pay period to cover the full $1,304.00. Tr. 194–95. Jordan further
testified that the gross bonus amount, $6,520.00, was deducted rather than the net amount
because taxes “self-adjust.” Tr. 174.
Prior to and at the hearing, Tartaglia disputed FMBI’s assertion that the deductions were
proper, maintaining instead that FMBI stole this money from his checks in order to pay his
settlement. See, e.g., Tr. 201, 224; Complainant’s Post-Hearing Brief (Comp. Br.) at 3, 4. At
Tartaglia’s request, FMBI senior human resources generalist David Fendrich provided Tartaglia
with requested copies of his check stubs and reviewed the back pay spreadsheet with him. Tr.
427–28, 436. Tartaglia remains unconvinced that the overpayment actually occurred and, thus,
that the recoupment was proper. Tr. 339, 344; Comp. Br. at 3, 4; see also Tr. 261, 437. Tartaglia
has put forth no evidence to support his assertion that he was not paid twice for the same bonus
or that recoupment was improper. In fact, he acknowledged at hearing that he did receive two
direct deposits in his bank account, one for $22,663.80 and a second for $4,410.78. Tr. 257; Ex.
R-JJ. Though these numbers align with FMBI’s position, Tartaglia seems to believe that the first
disbursement was for wages only and the second was for a bonus. See Tr. 257.
On November 14, 2019, the parties returned to the arbitrator who issued the July 2018
reinstatement award to resolve this double payment issue and address the misunderstanding
between the parties about the implementation of the award. Tr. 437–39; Resp. Br. at 5. On
January 16, 2020, the arbitrator issued a decision upholding FMBI’s calculated remedy and
finding that Tartaglia was double-paid his bonus. Ex. R-DD; Tr. 439; Resp. Br. at 5.
C. Tartaglia’s Complaints to MSHA
The parties agree that Tartaglia filed a discrimination complaint with MSHA on or about
March 20, 2019. Jt. Stip. 5. The filing of that complaint marks the inception of this case. In that
document, Tartaglia alleged that he was being discriminated against by FMBI because the

42 FMSHRC Page 936

company was “still blaming” him for an incident that took place in October 2017, the payroll
department was “wrongfully taking monies” from him, and company housing was “wrongfully
taking monies” from his payroll. Ex. R-A. The complaint also made generic references to
“criminal activity” and “interference in the work place.” Id.
The parties further stipulated at hearing that Tartaglia called MSHA’s hotline on
November 20, 2018, four months before he submitted the March 20, 2019 complaint. Jt. Stip. 7.
Tartaglia produced the MSHA Escalation Report documenting this hotline call in order to show
that “the complaint was filed in a timely manner.” Tr. 497. The report states that the caller,
Tartaglia, called to report retaliation for going to court regarding safety issues he reported to
MSHA. Ex. C-3. It notes that Tartaglia stated that the case was closed with a settlement and that
FMBI was now taking money out of his paychecks and that he wanted an MSHA inspector to
contact him. Id. No further evidence relating to this hotline complaint was introduced, so it
remains unclear whether MSHA took any steps to investigate as Tartaglia requested on the call.
D. April 11, 2019 Disciplinary Action
At the time of his discharge by FMBI in October 2017, Tartaglia was classified as a
Truck Driver I and had just successfully bid for the position of Shovel Operator I, though he had
not yet started training for the shovel operator position. Tr. 235–37, 276; Ex. R-Y. Tartaglia was
then reinstated pursuant to the July 2018 arbitration decision, and physically returned to work in
August 2018. Tr. 410; Resp. Br. at 5.
Upon his return to work, Tartaglia resumed his previous position. He was retrained on a
piece of equipment called a rubber tire dozer (RTD), which is one skill required for the Shovel
Operator I position. Tr. 276, 370. Usually, miners progress from haul trucks to RTDs to shovels.
Tr. 93, 414. Crucially, however, RTD is not a standalone position: RTDs support the shovel and
are typically operated by haul truck drivers who have completed necessary RTD training. Tr. 92–
93, 414–15; Ex. R-W. Tartaglia had operated an RTD prior to his termination, and completed
task training in October 2018 to get requalified on it when he came back to work. Tr. 276.
Because RTD is not a standalone position, and since Tartaglia had bid successfully for
the shovel position, he was then due to move on to shovel training after getting requalified on the
RTD. Tr. 276, 373. He began Shovel Operator I training in December 2018, but quickly
discontinued it because he felt there were too many ongoing issues with FMBI. Tr. 238, 276,
418–19. He was uncomfortable with continuing the training at that time. Tr. 203, 238.
Human resources generalist Fendrich, mine supervisor Steve Rusinski, and senior
supervisor Tommy O’Neill all asked Tartaglia on various occasions whether he wanted to
complete shovel operator training. Tr. 277, 417; Exs. R-K, R-L, R-M. Tartaglia testified that he
wanted to continue operating a RTD, and he was surprised when the company told him that RTD
operator was not a standalone position. Tr. 203, see Tr. 291–96. FMBI had another shovel
coming online in 2019, and thus had a business need for more shovel operators. Tr. 412; Exs. RJ, R-K, R-L; Resp. Br. at 5–6.

42 FMSHRC Page 937

On February 6, 2019, Rusinski had a conversation with Tartaglia about the shovel
training. Ex. R-J. He told Tartaglia that the company needed to train someone on the shovel, so
Tartaglia had to either begin training or give the company the go-ahead to train someone else. Tr.
277; Ex. R-J. Tartaglia told Rusinski that the company could go ahead with training someone
else until he was done with his issues with FMBI. Tr. 279. Rusinski collected a written statement
from Tartaglia to this effect. Ex. R-LL. Rusinski also asked Tartaglia to let him know if he
wanted to run an RTD or a haul truck, and, according to Rusinski, Tartaglia communicated that
he wanted to do both. Ex. R-J; Tr. 279–80.
On February 22, 2019, Fendrich and O’Neill had a conversation with Tartaglia during
which O’Neill informed Tartaglia that the company needed a final answer from him regarding
whether he wanted to move forward with his shovel operator bid or go back to his previous
classification as a truck driver. Tr. 418–19; Exs. R-K, R-L. During that conversation, Tartaglia
was presented with the two unambiguous options, but seemed unwilling to definitively select
one. See Ex. R-L. He told O’Neill, as he had previously told Rusinski, that the company could
train someone else on the shovel because he “didn’t have time for any training.” Tr. 419; Exs. RJ, R-L. Tartaglia seemed to think that someone could be trained on the shovel without Tartaglia
losing his successful bid, but O’Neill informed him that that was not an option. See Ex. R-K.
O’Neill told Tartaglia that he would be requalified on a truck and classified as a Truck Driver I
and that he could re-apply for future shovel positions. Id. Fendrich then stated his belief that the
next truck training class was scheduled to begin on April 1, 2019. Ex. R-L.
One month later, on March 22, 2019, Fendrich had another conversation with Tartaglia
about truck training. Tr. 423. That day, Tartaglia was given a letter signed by O’Neill which
memorialized the February 22, 2019 conversation and again presented Tartaglia with the two
options. Ex. R-M. It communicated that the company “needs all employees in the Shovel
Operator I position to complete their training promptly.” Id. The letter clarified that it was
Tartaglia’s “final opportunity” to elect one of two options:
(1) You will begin the shovel operator training no later than April 9, 2019 and
complete such training within nine weeks. If you do not timely complete the
training, you will receive a lateral transfer back to the position of Truck Driver I
(no reduction in pay) and be required to take the next scheduled training
necessary to requalify you on a truck and complete such training within six weeks
of starting it.
(2) You will receive a lateral transfer back to the position of Truck Driver I (with
no reduction in pay) and be required to complete any training necessary to be
requalified on a truck within six weeks of such transfer. Of course, as we
discussed (assuming you're qualified), you may apply for any shovel operator bids
that arise in the future.
Id. The letter directed Tartaglia to provide an “unqualified decision . . . in writing” to O’Neill or
Fendrich by 5:00 p.m. on March 31, 2019. Id. It further notified Tartaglia that, if he failed to
submit a decision on time, the company would assume that he selected the second option for a
lateral transfer back to Truck Driver I. Id.

42 FMSHRC Page 938

Tartaglia failed to submit a decision before the 5:00 p.m. deadline on March 31, 2019. At
6:39 p.m., he emailed Fendrich to declare that he was “not up for any training” and that he was
“on the Rubber Tire Dozer and will stay there until everything is resolved . . . Final Response.”
Ex. R-N.
According to a letter from O’Neill, Tartaglia was instructed at the end of his shift on
March 31, 2019 to attend haul truck training, and Tartaglia stated at the time that he would not
attend the training. Ex. R-T. On April 1, 2019, Tartaglia reported to work and was again notified
that he was scheduled to begin haul truck training that day. Tr. 280–81. Tartaglia then informed
Rusinski that he was not going to attend the training because he had a lot going on with the
company. Ex. R-Q. Rusinski understood Tartaglia’s response to be a refusal to attend the
training, and accordingly collected written statements from Tartaglia. Tr. 280; Exs. R-O, R-P. In
one of the statements, Tartaglia stated that he had “made it clear to David Fendrich” that he was
“not up for no training” because he had “hearing, deposition, investigations coming up.” Ex. RO. In the other, Tartaglia claimed that the actions FMBI was taking were retaliatory and noted
that “[t]his will be reported as retaliation.” Ex. R-P.
Based on his testimony at hearing, it appears that Tartaglia believes he did not need to
attend the training because he had upcoming days off that had been approved by management.
See Tr. 308–10. However, Tartaglia did not put forth any evidence to show that the training
would have prevented him from taking his scheduled time off.
Following Tartaglia’s refusal to go to the scheduled training, Rusinski placed Tartaglia
on investigatory leave with pay (IWP). Tr. 285; Ex. R–R. On the top of the IWP form, Tartaglia
wrote “This is under protest” and “This is not a refusal as well they are aware.” Ex. R-R.
Rusinski stated at hearing that Tartaglia “grabbed the paper and wrote that on there and gave it
back to me.” Tr. 285. Other than this statement, the evidence and testimony support that the haul
truck training was a work assignment and that Tartaglia was unwilling to attend the training that
day. See Tr. 280–82, 429; Exs. R-O, R-P, R-Q, R-T.
After an investigation, FMBI made a decision to issue a disciplinary action to Tartaglia.
Tr. 432–33. On April 11, 2019, Tartaglia was issued a “final written warning” for his refusal to
attend the April 1, 2019 training. Tr. 433; Ex. R-S. In both the written warning and in a letter
issued by O’Neill the same day, the evolution of the problem was recounted. Exs. R-S, R-T. In
the letter, O’Neill explained to Tartaglia that
the Company has a business need for you, in your position of Truck Driver I, to
complete your truck driver training and be certified to operate a Haul Truck. You
will again be enrolled in the next available Truck Driver training class, to begin
no later than May 20, 2019, and expected to attend this assigned work. Per the
Company's Guiding Principles, for which you signed the most recent certification
form on 12/19/2018, “Refusal to do assigned work . . .” is an action considered
serious in nature and may result in discipline, up to and including termination.
Ex. R-T.

42 FMSHRC Page 939

IV.

DISPOSITION

Tartaglia alleges that FMBI violated the settlement agreement entered into in WEST
2018-0362-DM. He further asserts that FMBI violated the Mine Act when it recovered a
duplicate bonus payment and when it disciplined him on April 11, 2019. FMBI contends that it
did not violate the settlement agreement. Respondent also claims that the issue of whether the
recovery of the duplicate bonus payment violated the Mine Act is time-barred. FMBI further
maintains that neither the recovery of the duplicate payment nor the April 11, 2019 discipline
were adverse actions motivated by protected activity under the Mine Act.
Below, I address the five issues enumerated and agreed to by the parties at hearing.
A. Neither party violated the settlement agreement reached in WEST 2018-0362-DM.
FMBI did not allege at any point in these proceedings that Tartaglia violated the
settlement agreement. Accordingly, my analysis on this issue is limited to whether FMBI
violated the agreement as alleged by Tartaglia in his filings and at hearing.
Tartaglia does not believe that FMBI erroneously disbursed the same bonus to him twice.
Tr. 204, 225, 256, 257, 266. Rather, he believes that money was taken out of his paychecks in
order to source the money for the settlement check FMBI owed him. See Tr. 201, 224. This
assertion is without support. FMBI has shown that it did in fact pay Tartaglia twice for a bonus
and that the amount withdrawn from Tartaglia’s pay was equal to the amount mistakenly paid.
Moreover, FMBI sent the notice regarding the erroneous double payment and Tartaglia’s options
for returning the excess money to him on September 17, 2018, before the hearing in the first case
and thus before the settlement was reached. Ex. R-HH; Tr. 258. Though the timing may be
suspect to Tartaglia, the evidence makes clear that the recovery of the duplicate bonus is
unrelated to the settlement.
Per the terms of the settlement reached orally at hearing in Tartaglia’s prior case, FMBI
was obligated to pay Tartaglia a cash payment for housing expenses and to provide a neutral
reference from a Freeport-McMoRan employee outside of FMBI. As explained above, FMBI
sent a settlement check to Tartaglia on March 5, 2019. Ex. R-I. After refusing to cash that check
for over a year, Tartaglia requested a replacement check following the hearing in this case. Resp.
Br. at 7, Attach. A. One was provided to him, and he posted it on April 16, 2020. Resp. Br. at 7,
Attach. B, Attach. F. Tartaglia made no allegations and put forth no evidence concerning FMBI’s
other obligation under the settlement—to provide him a neutral reference. Human resources
manager Kessler testified that to her knowledge Tartaglia has not requested a reference from the
company. Tr. 329.
FMBI has not claimed that Tartaglia violated the settlement agreement, and Tartaglia has
put forth no evidence to suggest that FMBI failed to fulfill its obligations. Accordingly, based
upon the evidence and testimony presented at hearing, I find that neither party violated the
settlement reached in WEST 2018-0362-DM.

42 FMSHRC Page 940

B. The issue regarding recovery of bonus money erroneously paid twice to Tartaglia is
not time-barred.
Section 105(c)(2) of the Mine Act provides an avenue through which miners who believe
they have been discriminated against may file a complaint with the Secretary alleging such
discrimination. 30 U.S.C. § 815(c)(2). Complaints are to be filed “within 60 days after such
violation occurs.” Id. In this case, Tartaglia filed his section 105(c) complaint with MSHA on
March 20, 2019. Jt. Stip. 5. This was some six months after FMBI’s September 17, 2018 notice
informing him that he had been erroneously paid twice for a bonus. Ex. R-HH. It was also more
than 60 days after December 28, 2018, which was the date FMBI completed its recoupment of
the erroneous payment. Ex. R-II. Thus, FMBI argues that the double bonus recovery issue is
time-barred under the Mine Act. Resp. Br. at 16–19.
The 60-day time limit is intended to avoid stale claims, but the Commission has held that
“a miner’s late filing may be excused on the basis of ‘justifiable circumstances.’” David Hollis v.
Consolidation Coal Co., 6 FMSHRC 21, 24 (Jan. 1984) (citation omitted). In urging the court to
find that this claim is time-barred, Respondent draws comparisons to the Commission’s decision
in Hollis v. Consolidation Coal Co. Resp. Br. at 17–18. In that case, the complainant, Hollis,
waited more than four months after his discharge to file a complaint with the Secretary. Hollis, 6
FMSHRC at 24. The judge did not find Hollis’ claimed ignorance of his rights to be credible,
since Hollis was chairman of his union’s safety committee, had filed numerous safety complaints
in the past, and had deliberately chosen to seek other avenues of relief during the 60-day period
following his discharge. Id.
The upshot of Hollis is that “[t]imeliness questions must be resolved on a case-by-case
basis, taking into account the unique circumstances of each situation.” Id. While Tartaglia has
previously filed a discrimination complaint under section 105(c), the facts of this case do not
warrant a comparison to Hollis. Undoubtedly, Tartaglia missed the 60-day filing window by a
substantial margin when considering he filed his complaint on March 20, 2019. However,
Tartaglia made a call to the MSHA hotline on November 20, 2018, approximately 60 days after
he was notified of the duplicate payment. Jt. Stip. 7; Ex. C-3. MSHA’s documentation of that
call states that Tartaglia called to “report retaliation” and assert that “the Mine is taking money
out of his paychecks.” Ex. C-3. It also notes that Tartaglia requested that an inspector get in
contact with him. Id.
At hearing, in response to the court’s admission of the MSHA hotline call, FMBI pointed
to its Freedom of Information Act request response from MSHA, which indicates that Tartaglia’s
complaint was received by MSHA on March 27, 2019 and does not mention any investigation
arising out of the November call. Tr. 496–97; Ex. R-KK. Respondent argues that the hotline call
did not properly conform to the section 105(c) discrimination complaint process. See Resp. Br. at
16–19. I am unwilling to hold Tartaglia to the strict standard Respondent seems to urge given the
absence of evidence regarding MSHA’s actions in processing the hotline complaint. While
Tartaglia has some experience with filing section 105(c) complaints, his familiarity with the
process does not rise to the level shown in Hollis. FMBI has failed to establish that Tartaglia
knew that a hotline call was an insufficient way to lodge a discrimination complaint with MSHA,
and the court will not assume this fact. This is especially true with regard to both the time

42 FMSHRC Page 941

requirements for perfecting his discrimination complaint and his misunderstanding that his
hotline complaint met minimum filing requirements.
Accordingly, I find the November 20, 2018 MSHA hotline call to be a “justifiable
circumstance” and excuse Tartaglia’s late filing. The merits of the issue of the duplicate bonus
recovery are analyzed below.
C. The recovery of the duplicate bonus payment was not an adverse action motivated
by protected activity under the Mine Act.
Tartaglia asserts that FMBI did not pay him twice for the same bonus. Tr. 204, 225, 256,
257, 266. As discussed above, he believes that the withdrawals made from his paychecks were
utilized to pay his settlement. See Tr. 201, 224. The evidence put forth by FMBI clearly shows
that this is not the case, and that he was erroneously paid the same bonus twice. Exs. R-EE, RFF, R-GG, R-HH.
Having established that the duplicate payment occurred, the issue here is whether FMBI
violated the Mine Act in recovering the erroneous payment. For the reasons set forth below, I
find that FMBI did not violate the Mine Act in recovering the money.
Section 105(c)(1) of the Mine Act provides that a miner shall not be discharged or
otherwise discriminated against because they have made a complaint regarding an alleged safety
or health violation. 30 U.S.C. § 815(c)(1). Under the traditional Pasula-Robinette framework, the
Commission has held that a miner alleging discrimination establishes a prima facie case of
prohibited discrimination by presenting evidence sufficient to support a conclusion that (1) the
complainant engaged in protected activity, and (2) the adverse action complained of was
motivated in any part by the protected activity. Jayson Turner v. Nat'l Cement Co., 33 FMSHRC
1059, 1064 (May 2011); Driessen v. Nev. Goldfields, Inc., 20 FMSHRC 324, 328 (Apr.
1998); Sec'y of Labor on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799
(Oct. 1980), rev'd on other grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d
1211 (3d Cir. 1981); Sec'y of Labor on behalf of Robinette v. United Castle Coal Co., 3
FMSHRC 805, 817–18 (Apr. 1981).
If a miner establishes a prima facie case, the operator may rebut that case “by showing
either that no protected activity occurred or that the adverse action was in no part motivated by
the protected activity.” Turner, 33 FMSHRC at 1064. If the operator cannot rebut the prima facie
case, it may nevertheless defend affirmatively by proving by a preponderance of the evidence
that, although part of its motivation was unlawful, the adverse action was also motivated by the
miner’s unprotected activity and it would have taken the adverse action against the miner for the
unprotected activity alone. Id.; Pasula, 2 FMSHRC at 2799–2800.
1. Protected Activity
Complainants bear the burden of establishing protected activity. Pasula, 2 FMSHRC at
2799–2800; Sec’y of Labor on behalf of Riordan v. Knox Creek Coal Corp., 38 FMSHRC 1914,
1920–21 (2016). A miner has engaged in protected activity if they (1) have “filed or made a

42 FMSHRC Page 942

complaint under or related to this Act, including a complaint . . . of an alleged danger or safety or
health violation;” (2) are “the subject of medical evaluations and potential transfer under a
standard published pursuant to section 101;” (3) have “instituted or caused to be instituted any
proceeding under or related to this Act or has testified or is about to testify in any such
proceeding;” or (4) have “exercised on behalf of himself or others . . .any statutory right afforded
by this Act.” 30 U.S.C. § 815(c)(1).
Tartaglia has engaged in numerous instances of protected activity. In WEST 2018-0362DM, he filed a complaint which initiated proceedings under the Mine Act and culminated in a
hearing on September 19–20, 2018 with a settlement reached at that hearing. In further
proceedings in that case, the matter was remanded back to me by the Commission. I issued a
decision upholding the settlement on February 11, 2019. Tartaglia’s November 20, 2018 hotline
call and his March 20, 2019 MSHA complaint filed in this matter also constitute protected
activity. Accordingly, Tartaglia has satisfied this element of the prima facie case.
2. Adverse Action Motivated by Protected Activity
The Commission has defined “adverse action” as “an action of commission or omission
by the operator subjecting the affected miner to discipline or a detriment in his employment
relationship.” Sec’y on behalf of Pendley v. Highland Mining Co., 34 FMSHRC 1919, 1930
(Aug. 2012) (citations omitted). The question of whether an employer’s action qualifies as
“adverse” is thus decided on a case by case basis. Sec’y of Labor ex. rel. Jenkins v. Hecla-Day
Mines Corp., 6 FMSHRC 1842, 1848 n.2 (Aug. 1984).
Tartaglia has failed to show how the recovery of a bonus payment FMBI erroneously
disbursed to him twice is an adverse action motivated by his protected activity. He proffered no
evidence suggesting that the bonus payment subjected him to detriment in his employment
relationship. For its part, FMBI has shown precisely how the error was made and how it went
about correcting the error.
Imprudent as it was, I find that the double payment was simply an accounting error, a
mistake made by the people in charge of Tartaglia’s economic reinstatement. It does not rise to
the level of an adverse employment action motivated in any part by Tartaglia’s protected
activity. Consequently, Tartaglia is unable to meet the elements of a prima facie claim of
discrimination on the bonus recovery issue.
D. The April 11, 2019 discipline was not an adverse action motivated by protected
activity under the Mine Act.
Tartaglia’s second claim of discrimination involves the final written warning he was
issued on April 11, 2019 for his refusal to attend truck training on April 1, 2019. Though this
warning was issued several weeks after Tartaglia submitted his March 20, 2019 complaint to
MSHA, it arose during the pendency of MSHA’s investigation and was accepted as an issue in
these proceedings. For the reasons that follow, I find that FMBI did not violate the Mine Act in
issuing Tartaglia a final written warning.

42 FMSHRC Page 943

1. Prima Facie Case
It bears repeating that to make out a prima facie case of discrimination, a complainant
need only present “evidence sufficient to support a conclusion that the individual engaged in
protected activity and that the adverse action complained of was motivated in any part by that
activity.” Driessen, 20 FMSHRC at 328 (emphasis added). “This burden is lower than the
ultimate burden of persuasion, which the complainant must sustain as to the overall question of
whether section 105(c)(1) has been violated.” Turner, 33 FMSHRC at 1065. For the reasons that
follow, I find that Tartaglia has met this initial, low burden and established a prima facie case of
discrimination.
a. Protected Activity
FMBI argues that this claim does not involve protected activity and insists that
Tartaglia’s refusal to do the training is not protected under the Mine Act. Resp. Br. at 20.
However, as noted above, Tartaglia engaged in numerous instances of protected activity between
September 2018 and March 2019, including a call and complaint to MSHA and the engagement
in the 105(c) process before this court. He has satisfied the protected activity element of the
prima facie discrimination case.
b. Adverse Action Motivated by Protected Activity
Regarding this issue, Tartaglia has also shown that he was subject to an adverse action.
The discipline he received on April 11, 2019 fits plainly within the Commission’s definition of
adverse action as “an action of commission or omission by the operator subjecting the affected
minor to discipline or a detriment in his employment relationship.” Pendley, 34 FMSHRC at
1930 (citations omitted).
In addition to protected activity and an adverse action, the prima facie case requires the
Complainant to demonstrate that there is evidence sufficient to support an inference of a causal
nexus—that is, that the protected activity motivated Respondent to take the adverse action.
A miner need not provide direct evidence of an operator’s discriminatory motive, but
may provide “circumstantial evidence . . . and reasonable inferences drawn therefrom may be
used to sustain a prima facie case.” Turner, 33 FMSHRC at 1066–67 (quoting Bradley v. Belva
Coal Co., 4 FMSHRC 982, 992 (June 1982)). In evaluating whether a causal connection exists
between the protected activity and the adverse action, the Commission looks to four factors: “(1)
the mine operator's knowledge of the protected activity; (2) the mine operator's hostility or
‘animus’ toward the protected activity; (3) the timing of the adverse action in relation to the
protected activity; and (4) the mine operator's disparate treatment of the miner.” Cumberland
River Coal Co., 712 F.3d at 318; see also Sec'y of Labor on behalf of Chacon v. Phelps Dodge
Corp., 3 FMSHRC 2508, 2510–12 (Nov. 1981), rev'd on other grounds, 709 F.2d 86 (D.C. Cir.
1983). I will examine these factors in turn.

42 FMSHRC Page 944

i. Knowledge of Protected Activity
Tartaglia’s engagement of the 105(c) process in his prior case before this court, his call
to MSHA in November 2018, and his March 2019 complaint are all sufficient to establish that he
engaged in protected activity. FMBI does not dispute these instances of protected activity. While
I acknowledge that FMBI was unaware of the November 2018 MSHA hotline call for some time,
I find that, all told, Respondent had knowledge of Tartaglia’s protected activity.
ii. Animus or Hostility Toward the Protected Activity
Throughout the hearing, Tartaglia suggested that FMBI scheduled him for truck training
in order to interfere with his upcoming, approved days off which he was taking in order to
engage in depositions and other protected activity related to his claims against FMBI. See, e.g.
Tr. 465, 474. However, Tartaglia did not put forth any evidence to demonstrate that the training
schedule would interfere with his planned activities outside of work. Tartaglia’s wholly
unsupported allegations are insufficient to support an inference that FMBI had any animus or
hostility toward his protected activity as it relates to his scheduled truck driver training.
iii. Timing
Tartaglia was disciplined on April 11, 2019, just a few weeks after he submitted his
March 20, 2019 complaint to MSHA. Ex. R-S; Jt. Stip. 5. The Commission does not apply “hard
and fast criteria in determining coincidence in time between protected activity and subsequent
adverse action when assessing an illegal motive.” Hicks v. Cobra Mining, Inc., 13 FMSHRC
523, 531 (Apr. 1991). Given the objectively short amount of time between this instance of
protected activity and the adverse action, I find that a coincidence in time exists in Tartaglia’s
case.
iv. Disparate Treatment
Tartaglia has not shown that he was subject to disparate treatment. “Typical forms of
disparate treatment are encountered where employees guilty of the same, or more serious,
offenses than the alleged discriminatee escape the disciplinary fate which befalls the latter.”
Chacon, 3 FMSHRC at 2512. It is unclear whether any other miners employed by FMBI have
failed to attend training like Tartaglia. However, the evidence overwhelmingly shows that
Tartaglia was given numerous opportunities to not only complete his required training but to
choose which position he desired to hold and be trained for. Tr. 277, 417–19, 423; Exs. R-J, R-K,
R-L, R-M, R-LL. Tartaglia’s refusal to attend assigned training constitutes a “refusal to do
assigned work,” which under Freeport-McMoRan’s “Guiding Principles” is a serious action
which “may result in immediate discharge.” Ex. R-Z, p. 23–24; Tr. 39, 408–09. The final written
warning was less severe than the termination expressly permitted by the Guiding Principles for
this type of infraction. I find that Tartaglia was not subject to disparate treatment.

42 FMSHRC Page 945

v. Conclusion
Because the facts and evidence put forth in this case satisfy the knowledge and timing
factors, and bearing in mind that the prima facie burden is minimal, I find that Tartaglia has put
forth evidence that “could support an inference” that the adverse action was motivated, at least in
part, by his protected activity. Turner, 33 FMSHRC at 1066 (citation omitted). As discussed
below, however, I find that FMBI has successfully rebutted Tartaglia’s prima facie case.
2. Rebuttal
The operator may rebut the miner's prima facie case by showing either that no protected
activity occurred or that the adverse action was in no part motivated by the protected activity. Id.
at 1064. Having already rejected FMBI’s argument that no protected activity occurred, I turn to
its motivation behind the adverse action.
The evidence in this case is clear. FMBI had a legitimate business need for a shovel
operator, Tartaglia had an outstanding bid for that position, and Tartaglia was notified numerous
times of the company’s need for him to be trained on the equipment. Tr. 418, 236–37; Exs. R-M,
R-T. Tartaglia started shovel training, discontinued it, and was asked several times whether he
would be availing himself of his bid. Tr. 238, Exs. R-L, R-K, R-M. Tartaglia wished to continue
operating the RTD, and was surprised to learn it was not a standalone position. See Tr. 203, 292.
Tartaglia was then given a choice between Truck Driver I and Shovel Operator I. Ex. R-M. Both
positions required Tartaglia to attend training and both paid the same amount. Id.
FMBI went to great lengths to allow Tartaglia the choice of which position he wanted to
hold at the mine, and eventually presented the ultimatum with a deadline. Id. Tartaglia was
informed that failure to make a timely decision would result in FMBI proceeding under the
assumption that he wished to give up his bid and return to the truck driver position he had
previously held. Id. He failed to make a selection by the deadline, and thus it should have been
no surprise to Tartaglia that FMBI enrolled him in the next scheduled truck driver training.
Though he has shown coincidence in time between the protected activity and adverse
action and FMBI’s knowledge of his protected activity, Tartaglia has failed to sustain the
ultimate burden of persuasion as to whether section 105(c) has been violated. FMBI has
thoroughly established that Tartaglia’s discipline was issued because of his refusal to do assigned
work. The final warning was issued after Tartaglia was instructed numerous times over several
months that he needed to attend training, either for the shovel operator position or for his return
to a truck driver role. Because Tartaglia failed to proffer any evidence that the decision to
discipline him was motivated by his protected activity, I find that FMBI has successfully
rebutted Tartaglia’s prima facie case.
E. FMBI has not violated section 105(c), so no remedies are available to Tartaglia.
The final issue enumerated for decision in this case is what remedies are available to
Tartaglia if a violation of section 105(c) were found. Because Tartaglia has failed to establish

42 FMSHRC Page 946

that FMBI either breached the settlement agreement or improperly discriminated against him, I
need not reach the remedy issue.
V.

ORDER

Accordingly, it is ORDERED that the complaint of discrimination brought by Peter
Tartaglia, Jr. is hereby DISMISSED.

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge

Distribution: (Email3)
Pete Tartaglia, Jr., petetartagliajr.88@gmail.com
Laura E. Beverage, Jackson Kelly PLLC, lbeverage@jacksonkelly.com
Karl F. Kumli, Jackson Kelly PLLC, karl.kumli@jacksonkelly.com

3

For the foreseeable future, Federal Mine Safety and Health Review Commission
(FMSHRC) notices, decisions, and orders will be sent only through electronic mail. Because
FMSHRC will not be monitoring incoming physical mail or faxes, parties are encouraged to
submit all filings through the agency’s electronic filing system. If you are not able to file through
our electronic filing system, please send an email copy and we will file it for you.

42 FMSHRC Page 947

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9900 / FAX: 202-434-9954

December 22, 2020
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 2019-0389
A.C. No. 11-00122-498843

v.
BLUFF CITY MINERALS, LLC,
Respondent

Mine: Bluff City Minerals

DECISION
Appearances:

Emelda Medrano, Esq., Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois, for Petitioner;
Dennis Sullens, Fred Weber, Inc., Maryland Heights, Missouri, for
Respondent.

Before:

Judge Bulluck

This case is before me upon a Petition for Assessment of Civil Penalty filed by the
Secretary of Labor (“Secretary”) on behalf of the Mine Safety and Health Administration
(“MSHA”) against Bluff City Minerals, LLC, (“Bluff City”), pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. § 815(d). The Secretary
seeks a civil penalty in the amount of $121.00 for an alleged violation of his mandatory safety
standard regarding protection of persons at switchgear.
A remote hearing was conducted over Zoom. The Secretary presented testimony of two
witnesses, and had seven exhibits entered into evidence. Bluff City appeared without legal
counsel, presented no testimonial or documentary evidence, and elected to prove its case solely
by cross-examination of the Secretary’s witnesses. The following issues are before me: (1)
whether Bluff City violated 30 C.F.R. § 57.12020; and, if so, (2) the appropriate penalty. The
parties’ Post-hearing Briefs are of record.
After consideration of the evidence, and observation of the witnesses and assessment of
their credibility, I AFFIRM the citation, as issued, and assess a penalty against Respondent for
the reasons set forth below.

42 FMSHRC Page 948

I. Joint Stipulations
The parties have stipulated as follows:
1. The Administrative Law Judge has jurisdiction in this matter.
2. Bluff City Minerals, LLC, (“Bluff City”) is the operator of the Bluff City Minerals Mine,
Mine ID: 11-00122, located in Alton, Illinois.
3. Bluff City is a mine, as defined in Section 3(a) to the Mine Act, 30 U.S.C. § 802(h).
4. Bluff City engaged in mine operations in the United States, and its mining operations
affected interstate commerce.
5. The citation at issue in this proceeding is listed in Exhibit A of the Petition, and was
issued on the date set forth therein.
6. Pursuant to Section 110(i) of the Mine Act, 30 U.S.C. § 20(i), the Secretary has assessed
a civil penalty in the amount of $121.00 against Respondent.
7. Citation No. 9387334 was properly served by a duly authorized representative of the
Secretary upon an agent of Bluff City, and may be admitted into evidence for the purpose
of establishing its issuance.
8. On July 17, 2019, at the time of the inspection, the insulated mat at the start-up switch
and disconnect of the S-11 water pump had water spraying on it.
9. The S-11 water pump is an automatic pump, and the float turns it on and off.
10. From July 10, 2019, through July 17, 2019, the S-11 pump was checked “okay” on the
workplace examination book.
11. From July 10, 2019, through July 17, 2019, the wet insulated mat was not identified on
any workplace examination book.
12. From July 10, 2019, through July 17, 2019, the pipe leaking water onto the wet insulated
mat was not identified on any workplace examination book.
13. The payment of the assessed penalty would not affect the mine’s ability to continue in
business.

42 FMSHRC Page 949

14. The gravity of the violation was “unlikely” to cause an injury reasonably expected to be
“fatal.”
15. The negligence was “low.”
Tr. 8-10, 123.
II. Factual Background
Bluff City owns and operates the Bluff City Minerals Mine (“mine”), an underground
limestone mine in Alton, Madison County, Illinois. Jt. Stip. 2. On the morning of July 17, 2019,
MSHA inspector Phillip Walker arrived at the mine to conduct an E01 inspection. Tr. 21-22. The
inspection party included safety supervisor Austin Subke, underground superintendent Terry
Roberts, and miners’ representative Trevor Kroeschel. Tr. 35. During the beginning of the
inspection, while the inspection party was traveling underground, Walker spotted a water leak,
and the inspection party exited the truck to check on the condition. Tr. 27-29, 35. Walker
identified a waterline valve as the source, and observed water spraying on the insulated mat
situated below the start-up switch and disconnect for the S-11 water pump. Jt. Stip. 8; Tr. 27-33,
36-37, 40-41. After discussing the instillation’s grounding with Kroeschel and inspecting it,
Walker informed the inspection party that he would be issuing a citation. Tr. 41-42, 48-51. To
eliminate the alleged hazard, the S-11 pump was turned off, the wet mat was removed to dry, and
parts were ordered to repair the valve. Tr. 48-49. Just shy of two weeks later, the citation was
terminated. Ex. P–2.
III. Findings of Fact and Conclusions of Law
Inspector Walker issued 104(a) Citation No. 9387334 on July 17, 2019, alleging a
violation of section 57.12020 that was “unlikely” to cause an injury that could reasonably be
expected to be “fatal,” and was caused by Bluff City’s “low” negligence.1 Ex. P–2. The
“Condition or Practice” is described as follows:
The insulated platform at the start-up switch and disconnect for the
water pump S-11 had water spraying on the platform creating a
shock hazard. This pump is in [sic] automatic, and a float turns it
on and off. Miners rarely turn the auto switch on unless [sic] a
problem with the pump. The startup box for the pump was

1

30 C.F.R. § 57.12020 provides that “[d]ry wooden platforms, insulating mats, or other
electrically-nonconductive material shall be kept in place at all switchboards and power-control
switches where shock hazards exist. However, metal plates on which a person normally would
stand and which are kept at the same potential as the grounded, metal, non-current-carrying parts
of the power switches to be operated may be used.”

42 FMSHRC Page 950

grounded. A miner is at risk of a fatal electrical shock with water
spraying on the insulated platform.
Ex. P–2. The citation was terminated on July 31, 2019, after the replacement parts were installed
on the valve.
A. Fact of Violation
In order to establish a violation of the Mine Act, the Secretary must prove that the
violation occurred “by a preponderance of the credible evidence.” Keystone Coal Mining Corp.,
17 FMSHRC 1819, 1838 (Nov. 1995) (citing Garden Creek Pocahontas Co., 11 FMSHRC 2148,
2152 (Nov. 1989)).
The Secretary maintains that Bluff City violated section 57.12020 by failing to maintain a
dry insulated mat at the S-11 water pump switch. Sec’y Br. at 8-10 (citing Markey Mines, Inc., 6
FMSHRC 2659, 2673 (Nov. 1984) (ALJ) (finding a violation where there was no insulating
material for protection at a switchbox); Black River Sand & Gravel, Inc., 3 FMSHRC 2340, 2343
(Oct. 1981) (ALJ) (finding a violation where the platform and insulating mat for a series of
electrical switches were buried under wet sand and mud); Union Rock & Materials Corp.,
2
FMSHRC 3289, 3291 (Nov. 1980) (ALJ) (finding a violation where a rubber mat for an
electrical switch and the surrounding area were wet, explaining that in the event of a short, the
wet mat and surrounding water would serve as conductors).2 Conversely, Bluff City argues that it
did not violate the standard, contending that the term “dry” only applies to “wooden platforms.”
Resp’t Br. at 1-2.
1. Summary of Testimony
MSHA Inspector Phillip Walker testified that he arrived at the mine on July 17, 2019, to
conduct an E01 inspection, and that safety supervisor Austin Subke, underground superintendent
Terry Roberts, and miners’ representative Trevor Kroeschel accompanied him during inspection.
Tr. 21-22, 35. Walker stated that from the vantage point of the truck transporting the inspection
party, he observed a water spray and that, as they approached the condition on foot, he told
Roberts, “I believe that’s going to be a violation.” Tr. 27-32, 35-37. He testified that he identified
a leaky valve in the waterline used for refilling water trucks, spraying water on the insulating mat
for the S-11 water pump switch and disconnect, that the mat and the ground around it were
covered with water, and that the mat was on top of a polyurethane pallet. Tr. 27-32, 36-37, 4041, 53, 60-62; Ex. P–4. He explained that water spraying around electrical equipment is
dangerous because it can cause a short, a fire, or a fatal electrical shock, if contacted. Tr. 36-37.
Walker testified that Kroeschel told him that the power switch was double grounded, that he
inspected the instillation and determined that it utilized a ground wire in the power cable and peg
grounding, and that he explained to him that there was only one sufficient path to ground
2

The Secretary notes that there are no cases addressing section 57.12020 specifically,
and cites to ALJ cases concerning the predecessor regulations for underground and surface
electrical instillations, sections 57.12-20 and 56.12-20, which are identical to sections 57.12020
and 56.12020. See Sec’y Br. at 9 n.5.

42 FMSHRC Page 951

because MSHA does not recognize peg grounding as an independent form of grounding. Tr. 4150. He stated that, at this point, the pump was turned off without his prompting and that, at his
instruction, the mat was moved so that it could dry, allowing him to see water on the sides and
underneath it, and on the pallet. Tr. 44-45, 48-53, 56, 60-62. He explained that these actions
eliminated the hazard, but that it was necessary to order parts for the valve in order to terminate
the citation. Tr. 48-49; Ex. P–2. Walker stated that based on his observations, he determined that
exposure to the hazard would have been minimal because the power switch was used only twice
a day and a float allowed the pump to turn on and off automatically, but that contact with 480
volts would likely result in a fatality, and Bluff City exhibited low negligence because the
condition had not been reported at the time of inspection. Tr. 38-40. He opined that the standard
is crucial for miners’ safety because the mat provides insulation from electrical shock in the
event of a short occurring during operation of the pump switch, and that a wet mat defeats the
protective purpose of having an insulator since water is highly conductive. Tr. 47-48. Walker
also explained that if an electrical instillation is double grounded, it is not required to have a dry
insulating mat. Tr. 64, 66, 68-69. In response to Bluff City’s cross-examination about whether
rain would cause a violation at surface instillations, he opined that without an analysis of a
particular situation, a determination cannot be made, and explained that surface mines can have
main control areas where power to electrical instillations can be shut down. Tr. 53-56.
MSHA electrical specialist Bub Whitfield testified that he reviews electrical citations,
answers questions from inspectors and supervisors, and conducts inspections of electrical
systems, and that he was called to review the insulated mat and grounding issues in this case. Tr.
71-72, 76-77. Regarding the requirements of the standard, he stated that based on his training and
experience, it is clear that “dry” applies to all of the listed insulating materials, explaining that if
an insulating mat is connected to the earth by any amount of conductive material, such as water,
it is no longer insulating. Tr. 90, 94, 114-18. He clarified that while distilled water is not a good
conductor, mine water is particularly conductive. Tr. 104-05. He explained that MSHA’s
Program Policy Manual for the cited standard distinguishes between high-, more dangerous,
voltage and low-voltage instillations; low-voltage instillations, such as Bluff City’s 480-volt
pump switch, require either a form of insulation and a path to ground or, alternatively, two or
more good paths to ground. Tr. 79-83, 97, 101, 114, 116; Ex. P–5. He testified that Bluff City
utilized a ground conductor in the power cable and a grounding electrode bonded to the
framework of the instillation, called “peg grounding,” and that, together, they made-up one good
grounding system. Tr. 82-85, 91; Ex. P–6. In describing peg grounding, he referenced an MSHA
technical paper that explains its dangers and unreliability, and he went on to explain that peg
grounding is not considered a sufficient independent path to ground by MSHA because it does
not return directly to the power source. Tr. 80-84, 91; Ex. P–6. He stated that the only scenario in
which an insulating mat could be wet is if the mine were to employ a double grounding system,
rendering the mat redundant. Tr. 112-13. He explained that while sections 57.12020 and
56.12020 contain identical language, it can be more difficult to have two effective paths to
ground in underground instillations than in surface instillations that are more likely to be
permanent, and that underground instillations commonly employ an insulating mat and a single
ground. Tr. 80-84, 88, 93-94, 100-03. In response to a line of hypothetical questions regarding
rain at surface instillations, Whitfield described some of the ways in which surface operations
keep mats dry, and stated that electricians typically do not use electrical equipment in the rain,

42 FMSHRC Page 952

and that surface operations typically can turn off power in electrical control rooms upstream
from electrical instillations. Tr. 93-95, 100-02, 108-09.
2. Analysis
The Secretary contends that the plain language of section 57.12020 requires Bluff City to
maintain a dry insulating mat at the S-11 pump switch. Sec’y Br. at 13-14.3 Bluff City argues
that the regulation only requires wooden platforms to be kept dry, asserting that insulated mats
cannot absorb water and, therefore, do not create a risk of shock when wet. Resp’t Br. at 1-2.
When the language of a provision is plain, the plain language is the meaning of the
provision, and the sole function of the courts is to enforce the language, as written. Hartford
Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000). Section 57.12020
provides, in pertinent part, that “[d]ry wooden platforms, insulating mats, or other electricallynonconductive material shall be kept in place at all switchboards and power-control switches
where shock hazards exist.” 30 C.F.R. § 57.12020 (emphasis added). Considering that mine
water is highly conductive and that the objective of the standard is prevention of electrical shock,
the term “dry” clearly modifies all of the alternatives that follow. Accordingly, in situations
where this standard is applicable, insulated mats and other electrically-nonconductive material,
in addition to wooden platforms, must be kept dry. Moreover, the plain language reading of
section 57.12020, requiring all nonconductive materials to be kept dry, is reasonably based on an
understanding of electricity’s properties, and is consistent with the protective goals of the Mine
Act; the reading that Bluff City urges not only ignores the conductivity of mine water, but clearly
subverts the Mine Act’s underlying objectives. As the Commission has noted, “safety standards
‘must be interpreted so as to harmonize with and further . . . the objective[s] of’ the Mine Act.”
Nally & Hamilton Enters., 38 FMSHRC 1644, 1649 (July 2016) (quoting Emery Mining Corp.,
744 F.2d 1411, 1414 (10th Cir. 1984)). Here, the clear wording of the standard protects miners
from electrical shock at switchboards and power-control switches, and the evidence establishes
that the wet insulated mat at the S-11 water pump switch created the exact hazard that the
standard was intended to prevent.
While Bluff City correctly identifies some factual differences distinguishing Black River
Sand and Union Rock from the matter at hand, violations were found in both cases where
insulating mats were wet, cutting against Bluff City’s theory of non-culpability. See Black River
Sand, 3 FMSHRC at 2343; Union Rock, 2 FMSHRC at 3291.
MSHA’s Program Policy Manual provides guidance for section 57.12020, explaining that
“two or more good paths to ground for fault current would eliminate the need for insulating mats
at power switches rated 650 volts or less.” Ex. P–5. Bluff City does not affirmatively pursue any
argument that peg grounding is a sufficient second path to ground and that the mat was
3

Despite contending that the standard has a clear meaning, the Secretary raises a
deference argument, which is not addressed herein. See Sec’y Br. at 11-15; see also Kisor
v. Wilkie, 139 S.Ct. 2400, 2415 (2019) (“[A] court should not afford Auer deference unless the
regulation is genuinely ambiguous. If uncertainty does not exist, there is no plausible reason for
deference.” (citations omitted)).

42 FMSHRC Page 953

redundant, but simply notes that if an instillation is double grounded, no mat is needed. See
Resp’t Br. at 2-3. Indeed, no evidence was presented to rebut the clearly established evidence
that peg grounding is not recognized as a stand-alone form of grounding, and that well-known
dangers are associated with it.4 Moreover, Bluff City’s utilization of the insulated mat makes
reasonable the conclusion that the operator recognized that it had only one effective grounding
system in place. Accordingly, the 480-volt water pump switch was required to have either a dry
wooden platform, a dry insulating mat, or some other dry electrically-nonconductive material to
protect miners from shock hazards.
Bluff City’s contentions that examining the identical surface regulation is instructive, and
that compliance on the surface would be impossible if it were raining, are unavailing. See Resp’t
Br. at 2, 4. While the language of section 56.12020 is identical to section 57.12020, surface and
underground electrical instillations operate in dissimilar environments, and there are different
considerations in achieving compliance. Unrebutted testimony establishes that finding two paths
to ground generally proves more difficult underground, that surface instillations are more likely
to be permanent, and that electricians working underground have concerns that are peculiar to
underground methods of mining.
At this juncture, it is important to note that Bluff City’s cross-examination of the
Secretary’s witnesses was heavily weighted by its opinions about compliance and, as such,
elicited very little, if any, support for its position. The facts in this case are uncontested: that the
inspection party came upon water actively spraying on the insulating mat for the 480-volt pump
switch in the underground instillation, that water covered the surface of the mat and its sides, and
that the mat’s underside, the pallet, and the area around the instillation were wet also.
Additionally, Bluff City only employed one recognized grounding system at the pump switch.
Consequently, I find that a shock hazard existed at the S-11 water pump switch and disconnect,
and that Bluff City violated section 57.12020.
B. Gravity and Negligence
The evidence establishes that the S-11 water pump switch typically was used twice a day,
that the pump was on a float enabling it to turn on and off automatically, and that the water leak
had been unreported prior to inspection. While exposure to this hazard was unlikely, contacting
480 volts without adequate protection would be reasonably expected to result in a fatality. Given
these considerations, the parties have stipulated that the violation was unlikely to cause a fatal
injury, and that Bluff City’s negligence was low, stipulations that I accept as appropriate to the
facts in this case. Jt. Stips. 14, 15.
IV. Penalty
While the Secretary has proposed a civil penalty of $121.00, the judge must
independently determine the appropriate assessment by proper consideration of the six penalty
criteria set forth in section 110(i) of the Mine Act: “(1) the operator's history of previous
4

MSHA’s technical guidance states that, “[w]hen a system is being supplied power from
a grounded power system and “peg grounding” is employed, a single ground fault is all that is
necessary to initiate a potentially fatal situation.” Ex. P–6 (emphasis added).

42 FMSHRC Page 954

violations; (2) the appropriateness of the penalty to the size of the business of the operator; (3)
whether the operator was negligent; (4) the effect on the operator's ability to continue in
business; (5) the gravity of the violation; and (6) whether good faith was demonstrated in
attempting to achieve prompt abatement of the violation.” 30 U.S.C. § 820(i); see Sellersburg
Co., 5 FMSHRC 287, 291-92 (Mar. 1983), aff’d 736 F.2d 1147 (7th Cir. 1984).
Applying the Sellersburg penalty criteria, and based on a review of MSHA’s online
records, I find that Bluff City is a medium-sized operator, with an overall history of violations
that is a mitigating factor in assessing the appropriate penalty.5 The record indicates that Bluff
City demonstrated good faith in achieving rapid compliance after notice of the violation, and the
parties stipulated that imposition of the proposed penalty will not adversely affect Bluff City’s
ability to remain in business. Jt. Stip. 13.
The remaining criteria involve consideration of the gravity of the violation and Bluff
City’s negligence in its commission. While the likelihood of contact with the water pump switch
at the time of an electrical fault in the system is low, because it could result in electrocution, this
is a serious violation. The hazardous condition had not been reported during workplace
examinations and, because there is no evidence as to its duration, Bluff City’s negligence was
low. Therefore, considering my findings as to the six penalty criteria, I find that a penalty of
$150.00 is appropriate.
ORDER
WHEREFORE, it is ORDERED that Citation No. 9387334 is AFFIRMED, and that
Bluff City Minerals, LLC, PAY a civil penalty of $150.00 within thirty days of this Decision.6
ACCORDINGLY, this case is DISMISSED.

/s/ Jacqueline R. Bulluck
Jacqueline R. Bulluck
Administrative Law Judge

5

In the fifteen months preceding inspection, the operator had never been cited for a
violation of section 57.12020. Ex. P–1.
6

Payment should be made electronically at Pay.Gov, a service of the U.S. Department of
the Treasury, at https://www.pay.gov/public/form/start/67564508. Alternatively, send payment
(check or money order) to: U.S. Department of Treasury, Mine Safety and Health
Administration, P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket and A.C.
Numbers.

42 FMSHRC Page 955

Distribution:
Emelda Medrano, Esq., U.S. Department of Labor, Office of the Solicitor, 230 S. Dearborn
Street, Room 844, Chicago, IL 60604
Dennis Sullens, Fred Weber, Inc., 2320 Creve Coeur Mill Road, Maryland Heights, MO 63043

42 FMSHRC Page 956

